Title: To James Madison from Caspar Wistar, 10 February 1808
From: Wistar, Caspar
To: Madison, James



Dear Sir
Philada. Feby 10. 1808

It is with great regret that I trespass upon your valuable time, but I cannot well avoid it in the present instance.
Mr. Jacob Otto, a young gentleman of respectable Connections in this City, has embarked for England, for the purpose of arranging some very important Commercial affairs; his friends wish to procure for him a letter of introduction from you to Mr. Pinkney our Minister at London, & on their account I now trouble you with a request for such a letter if you think it proper to write one.
Having little personal knowledge of Mr Otto my self, I intimated to his friends the necessity of their Supplying me with Such information as would justify this application, & in consequence of my intimation I received the inclosed letter from Mr. Rob’t Ralston, who is a Merchant of great respectability, & deserving of intire Confidence  If under these Circumstances, you Can write to Mr. Pinckney without too much inconvenience, I will be greatly obliged to you, but at any rate I hope you will forgive the trouble I occasion you.
With respectful Compliments to Mrs. Maddison, in which Mrs. Wistar joins me, I beg leave to assure you of my best wishes  Your friend & servant

C Wistar Junr

